DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bi et al. (Patent No. US 10,263,100 B1).
Regarding claim 1, Bi teaches a semiconductor processing method comprising: forming a semiconductor layer stack from pairs of Si-and-SiGe layers, wherein the pairs of Si-and-SiGe layers are formed by: 
forming a silicon layer (col. 6 line 63: 122); 
forming a germanium barrier layer (col. 6 lines 65-66: 134) on the silicon layer (fig. 2: 134 formed on 122), wherein the germanium barrier layer is less than or about 20 Å (col. 8 lines 32-35: 1-2 nm), and wherein the germanium barrier layer comprises one or more dielectric materials (col. 6 lines 25-27: the material for forming the barrier layer comprises an oxide material with an insulating property, and therefore meets the broadest reasonable interpretation of “one or more dielectric materials”); and 
forming a silicon-germanium layer (col. 6 lines 65-66: 116) on the germanium barrier layer (fig. 2: 116 formed on 134).

Regarding claim 4, Bi teaches semiconductor processing method of claim 1, wherein the silicon-germanium layer comprises greater than or about 5 at.% germanium (col. 9 lines 60-61: 25%).

Regarding claim 5, Bi teaches the semiconductor processing method of claim 1, wherein the method further comprises forming a second germanium barrier layer (col. 6 lines 65-66: 136) on the silicon-germanium layer (fig. 2: 136 formed on 116), wherein the second germanium barrier layer is less than or about 20 Å (col. 8 lines 32-35: 1-2 nm).

Regarding claim 14, Bi teaches a semiconductor structure comprising: 
a silicon-germanium layer (col. 6 lines 65-66: 116)
a germanium barrier layer (col. 6 lines 65-66: 134), wherein the germanium barrier layer is characterized by a thickness less than or about 20 Å (col. 8 lines 32-35: 1-2 nm), and wherein the germanium barrier layer comprises one or more dielectric materials (col. 6 lines 25-27: the material for forming the barrier layer comprises an oxide material with an insulating property, and therefore meets the broadest reasonable interpretation of “one or more dielectric materials”); and
a silicon layer (col. 6 line 63: 122), wherein the germanium barrier layer is in direct contact with the silicon layer and the silicon-germanium layer (fig. 2: 134 directly contacts a top surface of 122 and a bottom surface of 116) and positioned between the silicon layer and silicon- germanium layer (fig. 2: 134 positioned between 122 and 116), and wherein the silicon layer is characterized by less than or about 0.1 wt.% germanium (Bi is silent to 122 comprising germanium, and therefore implicitly teaches silicon layer 122 comprises 0 wt.% germanium).

Regarding claim 15, Bi teaches the semiconductor structure of claim 14, wherein the less than or about 0.1 wt.% germanium in the silicon layer comprises crystalline germanium (col. 12 lines 30-31, claims 1 ,5 & 8: 122 is a single crystalline material comprising 0 wt.% germanium).

Regarding claim 16, Bi teaches the semiconductor structure of claim 14, wherein the structure further comprises a second germanium barrier layer (col. 6 lines 64-65: 136) in contact with the silicon-germanium layer (fig. 2: 136 in contact with top surface of SiGe layer 116), wherein the second germanium barrier layer is less than or about 20 Å (col. 8 lines 32-35: 1-2 nm).

Regarding claim 19, Bi teaches the semiconductor structure of claim 14, wherein the silicon-germanium layer is characterized by greater than or about 5 at.% germanium (col. 9 lines 60-61: 25%).

Regarding claim 20, Bi teaches the semiconductor structure of claim 14, wherein the silicon layer comprises crystalized silicon (col. 12 lines 30-31, claims 1, 5 & 8: 122 is a single crystalline material).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bi as applied to claim 1 above, and further in view of Doris et al. (PG Pub. No. US 2017/0170079 A1).
Regarding claim 2, Bi teaches the semiconductor processing method of claim 1, comprising a germanium-barrier layer (132).  Bi further teaches the germanium barrier layer comprises oxide (col. 8 lines 17-25), or materials suitable to prevent or substantially suppress the diffusion of predetermined semiconductor materials into adjacent layers (col. 8 lines 26-30).
Bi does not teach wherein the germanium-barrier layer comprises at least one of silicon oxide, silicon nitride, silicon oxynitride, germanium oxide, germanium nitride, or germanium oxynitride.
Doris teaches a germanium-barrier layer comprising silicon oxide (¶ 0019: 230).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the germanium-barrier layer to include silicon oxide, as a means to act as a diffusion barrier for Ge (Doris ¶ 0019).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Doris is suitable to provide the semiconductor diffusion suppression of Bi.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bi as applied to claims 1 and 14 above, and further in view of Doris and Jak et al. (PG Pub. No. US 2010/0328639 A1).
Regarding claim 3, Bi teaches the semiconductor processing method of claim 1, comprising a germanium barrier layer (132).  Bi further teaches the germanium-barrier layer comprises oxide (col. 8 lines 17-25), or materials suitable to prevent or substantially suppress the diffusion of predetermined semiconductor materials into adjacent layers (col. 8 lines 26-30).
Bi does not teach wherein the germanium-barrier layer comprises a silicon oxide layer that formed by exposing the silicon layer to an oxidation plasma generated from an oxidation precursor comprising O2, and wherein the silicon layer is exposed to the oxidation plasma for less than or about 5 seconds.
Doris teaches a germanium-barrier layer comprising silicon oxide (¶ 0019: 230).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the germanium-barrier layer to include silicon oxide, as a means to act as a diffusion barrier for Ge (Doris ¶ 0019).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Doris is suitable to provide the semiconductor diffusion suppression of Bi.
Bi in view of Doris does not teach the silicon oxide layer is formed by exposing the silicon layer to an oxidation plasma generated from an oxidation precursor comprising O2, and wherein the silicon layer is exposed to the oxidation plasma for less than or about 5 seconds.
Jak teaches forming a diffusion barrier comprising SiO2 (similar to that of Doris) by exposing a silicon layer to an oxidation plasma generated from an oxidation precursor comprising O2 (¶ 0103: SiO2 produced by heating silicon in an oxygen plasma).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bi in view of Doris with the plasma oxidation of Jak, as a means to form the diffusion barrier while limiting the thermal budget, minimizing redistribution of dopants.
Furthermore, It would have been obvious to said artisan to meet the limitation “wherein the silicon layer is exposed to the oxidation plasma for less than or about 5 seconds” as a means to control the thickness of the diffusion barrier layer.  For example, Jak discloses diffusion barriers as thin a 1nm.  An artisan of ordinary skill would recognize that forming layers of such thickness would be achieved by adjusting the time of exposing the silicon to plasma, and arriving at the claimed range of “less than or about 5 seconds” would involve nothing more that routine experimentation.

Regarding claim 18, Bi teaches the semiconductor structure of claim 14, comprising a germanium barrier layer (132).
Bi does not teach wherein the germanium-barrier layer comprises a silicon oxide layer.
Doris teaches a germanium-barrier layer comprising silicon oxide (¶ 0019: 230).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the germanium-barrier layer to include silicon oxide, as a means to act as a diffusion barrier for Ge (Doris ¶ 0019).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In the instant case, the material of Doris is suitable to provide the semiconductor diffusion suppression of Bi.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bi as applied to claim 1 above, and further in view of Wang et al. (PG Pub. No. US 2013/0028003 A1).
Regarding claim 6, Bi teaches the semiconductor processing method of claim 1, wherein the method further comprises annealing the semiconductor layer stack (col. 12 lines 26-54 & col. 18 line 63 through col. 19 line 3: downstream processing includes a dopant activation anneal).
Bi does not teach the anneal includes a temperature greater than or about 800 ˚C.
Wang teaches dopant activation anneals including a temperature range between about 600 ˚C and about 1000 ˚C (¶ 0083).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bi with the annealing temperature of Wang, as a means to activate the dopant and optimize the resistivity of the resulting structure (Wang, ¶ 0083).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bi as applied to claim 1 above, and further in view of Huang et al. (PG Pub. No. US 2020/0035811 A1).
Regarding claim 7, Bi teaches the semiconductor processing method of claim 1, wherein the method further comprises treating the semiconductor layer stack to a rapid thermal anneal (col. 12 lines 26-54 & col. 18 line 63 through col. 19 line 3: downstream processing includes an RTA dopant activation).
Bi does not teach the rapid thermal anneal includes a temperature greater than or about 1000 ˚C.
Huang teaches dopant activation with rapid thermal anneals including a temperature range between about 700 ˚C and 1100 ˚C (¶ 0043).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bi with the annealing temperature of Wang, as a means to activate the dopant in a silicon layer (Huang, ¶ 0043).
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bi.
Regarding claim 8, Bi teaches the semiconductor processing method of claim 1, comprising a semiconductor layer stack (fig. 2).
Bi does not explicitly teach wherein the semiconductor layer stack has greater than or about 50 pairs of the Si-and-SiGe layers.  However, Bi does teach the layer formation is repeated until the desired number and desired thicknesses of the nanosheet layers are achieved (col. 9 lines 62-67).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the semiconductor layer stack of Bi to include greater than or about 50 pairs of the Si-and-SiGe layers, as a means to provide additional channel layers for increasing the output of the device.
Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.  In the instant case, modifying the method of Bi to include greater than or about 50 pairs of the Si-and-SiGe layers would involve nothing more than duplication of the Si and SiGe layer disclosed by Bi.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Jak and Wang.
Regarding claim 9, Bi teaches a semiconductor processing method comprising: 
forming a silicon layer on a substrate (col. 6 line 63 & fig. 2:  silicon layer 122 formed on substrate 102); 
forming a diffusion barrier layer (col. 6 lines 65-66: 134) on the silicon layer (fig. 2: 134 formed on 122);
depositing a silicon-germanium layer on the diffusion barrier layer (col. 6 lines 65-66 & fig. 2: 116 deposited on 134); and 
annealing the substrate containing the silicon-germanium layer (col. 12 lines 26-54 & col. 18 line 63 through col. 19 line 3: downstream processing includes a dopant activation anneal).
Bi does not teach the diffusion barrier layer comprises silicon oxide layer formed by exposing the silicon layer to an oxidation plasma generated from an oxidation precursor comprising O2, wherein the silicon layer is exposed to the oxidation plasma for less than or about 5 seconds, or the anneal comprises a temperature greater than or about 800 ˚C.
Jak teaches forming a diffusion barrier (similar to 134 of Bi) comprising SiO2 by exposing a silicon layer to an oxidation plasma generated from an oxidation precursor comprising O2 (¶ 0103: SiO2 produced by heating silicon in an oxygen plasma).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bi in view of Doris with the plasma oxidation of Jak, as a means to form the diffusion barrier while limiting the thermal budget, minimizing redistribution of dopants.
Furthermore, It would have been obvious to said artisan to meet the limitation “wherein the silicon layer is exposed to the oxidation plasma for less than or about 5 seconds” as a means to control the thickness of the diffusion barrier layer.  For example, Jak discloses diffusion barriers as thin a 1nm.  An artisan of ordinary skill would recognize that forming layers of such thickness would be achieved by adjusting the time of exposing the silicon to plasma, and arriving at the claimed range of “less than or about 5 seconds” would involve nothing more that routine experimentation.
Bi in view of Jak does not teach the anneal comprises a temperature greater than or about 800 ˚C.
Wang teaches dopant activation anneals including a temperature range between about 600 ˚C and about 1000 ˚C (¶ 0083).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bi with the annealing temperature of Wang, as a means to activate the dopant and optimize the resistivity of the resulting structure (Wang, ¶ 0083).

Regarding claim 13, Bi in view of Jak and Wang teaches the semiconductor processing method of claim 9, wherein the silicon oxide layer is characterized by a thickness less than or about 20 Å (Jak, ¶ 0103: 1nm).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Jak and Wang as applied to claim 9 above, and further in view of Komada (PG Pub. No. US 2003/0228475 A1).
Regarding claim 10, Bi in view of Jak and Wang teaches the semiconductor processing method of claim 9, including an oxidation precursor.
Bi in view of Jak and Wang does not teach wherein the oxidation precursor further comprises argon.
Komada teaches a method of oxidizing to form a silicon oxide (similar to the diffusion barrier of Jak) by a plasma oxidation performed under conditions including a flow of O2 and a flow of Ar (¶ 0122).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bi in view of Jak and Wang with the precursor Komada, as a means to 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Jak and Wang as applied to claim 9 above, and further in view of Antonelli et al. (PG Pub. No. US 2007/0054505 A1).
Regarding claim 11, Bi in view of Jak and Wang teaches the semiconductor processing method of claim 9, wherein a plasma power is delivered to the oxidation precursor to generate the oxidation plasma (¶ 0103: SiO2 produced by heating silicon in an oxygen plasma, which implicitly includes delivering plasma power to an oxidation precursor).
Bi in view of Jak and Wang is silent to wherein the plasma power delivered to the oxidation precursor is less than or about 500 Watts.
Antonelli teaches a plasma power delivered to an oxidation precursor to generate oxidation plasma (¶ 0015, similar to Jak), wherein the plasma power delivered to the oxidation precursor is less than or about 500 Watts (¶ 0018 & fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Bi in view of Jak and Wang with the plasma power of Antonelli, as a means to optimize the rate of SiO2 deposition, enabling great control over the thickness of the resulting film (Antonelli, ¶ 0018).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of plasma power for forming silicon oxide are disclosed by Antonelli.
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bi in view of Jak and Wang as applied to claim 9 above, and further in view of Luo et al. (PG Pub. US 2013/0252440 A1).
Regarding claim 12, Bi in view of Jak and Wang teaches the semiconductor processing method of claim 9, comprising oxidation plasma (Jak, ¶ 0103).
Bi in view of Jak and Wang is silent to wherein the oxidation plasma is generated in a substrate processing chamber that holds the substrate, and wherein the substrate processing chamber is characterized by a pressure greater than or about 5 Torr during the generation of the oxidation plasma.
Luo teaches oxidation plasma generated in a substrate processing chamber that holds a substrate (¶¶ 0037-0038: molecular oxygen provided in substrate processing chamber, plasma formed from the silicon-containing precursor and the oxygen (O2) during deposition), and wherein the substrate processing chamber is characterized by a pressure greater than or about 5 Torr during the generation of the oxidation plasma (¶ 0037: pressure in the substrate processing region greater than or about 5 torr and less than or about 15 torr).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the Bi in view of Jak and Wang with the plasma generation of Luo, as a means to optimize growth/deposition rate, and conformality of the silicon oxide layer (Luo, ¶ 0030).
 Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bi as applied to claim 14 above, and further in view of Song et al. (PG Pub. No. US 2020/0286992 A1).
Regarding claim 17, Bi teaches the semiconductor structure of claim 14, comprising a silicon-germanium layer (116) and the silicon layer 122).  Bi further teaches the silicon-germanium layer and the silicon layer are configured as sacrificial layers and channel layers (col. 4 lines 48-51 & claims 8-9).
Bi is silent to wherein at least one of the silicon-germanium layer and the silicon layer is characterized by a thickness greater than or about 20 nm.
Song teaches a stack of silicon-germanium layers and silicon layers (¶ 0025 & fig. 1” 106 and 108, similar to 116 and 122 of Bi) configured as sacrificial layers and channel layers (¶ 0022), wherein at least one of the silicon-germanium layer and the silicon layer is characterized by a thickness greater than or about 20 nm (¶ 0027: thickness of 106 in a range of 3-30 nm, thickness of 108 in a range of 3-20 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the layers of Bi with the thickness of Song, as a means to optimize the size of a channel region and related device performance (Song, ¶¶ 0018-0020).
Furthermore, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range of “greater than or about 20 nm” overlaps the ranges disclosed by Song (3-30 nm, 3-20 nm).

Response to Arguments
1. Applicant’s arguments, see page 5 lines 7-10, filed 4/28/2022, with respect to the formal objections to claims 14 and 16 have been fully considered and are persuasive.  Accordingly, the formal objections of claims 14 and 16 have been withdrawn. 

2. Applicant's arguments regarding the prior art rejections of claims 1-20 have been fully considered but they are not persuasive for the following reasons.

2a. In response to the Applicant's argument stating:

“The barrier layer of Bi includes an oxide of a rare earth metal. See Bi, col. 8:11-25.”

The Examiner notes that Bi teaches “…the buffer/diffusion barrier layers 132, 134, 136, 138, 139 in accordance with aspects of the invention include REO materials formed from rare earth elements” (see col. 8 lines 21-27).  Therefore 134 includes REO materials, which are rare earth oxides.  As noted in the rejection above, layer 134 of Bi meets the broadest reasonable interpretation of at least comprising one or more dielectric materials, as required by independent claims 1 and 14.

2b. In response to the Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the examiner's conclusion of obviousness is based upon knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.  As noted in the rejections above, the conclusions of obviousness include knowledge disclosed in the cited prior art references, as well as knowledge which was within the level of ordinary skill at the time the claimed invention was made.

2c. In response to the Applicant's argument against the references individually, stating:

“Furthermore, the silicon oxide of Doris is disposed between a substrate and a SiGe layer, not a Si layer and a SiGe layer. See Doris, paras. [0017], [0019], and FIG. 4. Thus, Doris fails to teach a germanium barrier layer between a silicon layer and a silicon germanium layer, such as where the germanium barrier layer of Bi is formed.” 

The Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Bi teaches a barrier layer between an Si layer and a SiGe layer, and Doris teaches that layers with germanium barrier properties similar to Bi, arranged between silicon and SiGe, may comprise materials such as silicon oxide.  Therefore, the rejection is based on the combination of Bi and Doris, rather than Doris alone.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Reichenbach et al. (PG Pub. No. US 2009/0026561 A1) teaches germanium barrier layers comprising silicon oxide (¶ 0090).
Larmer et al. (PG Pub. No. US 2006/0170012 A1) teaches germanium barrier layers comprising silicon oxide (¶ 0022).
Laermer et al. (PG Pub. No. US 2008/0311751 A1) teaches germanium barrier layers comprising silicon oxide (¶ 0035).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894